Exhibit 10.2

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as *.  A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Agreement”) is made as of August 5, 2010
by and between Synergy Pharmaceuticals, Inc., a Florida corporation with an
address of 420 Lexington Avenue, New York, NY 10170 (“Synergy”), and *, a
corporation with offices at * (“Contractor”).

 

A.            Synergy is in the business of discovering, developing and
commercializing pharmaceutical products.

 

B.            Contractor is in the business of providing pharmaceutical
development and manufacturing services.

 

C.            Synergy wishes to retain Contractor to provide certain services
associated with the development, manufacturing and/or supply of certain
quantities of specific products for use in IND-enabling studies and/or clinical
trials,  and Contractor is willing to perform such services, all as more fully
set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties intending
to be legally bound agree as follows:

 

1.     DEFINITIONS

 

1.1.          “Affiliate” means any person or entity that controls, is
controlled by or is under common control with a party to this Agreement, where
“control” means (a) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares entitled to
vote for the election of directors; and (b) in the case of non-corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entities.

 

1.2.          “API” means bulk quantities of active pharmaceutical ingredients.

 

1.3.          “Applicable Laws” means all laws, statutes, ordinances, codes,
rules and regulations which have been enacted by a government authority and are
in force as of the Effective Date or come into force during the term of this
Agreement (including but not limited to the FDA Act and other applicable
rules and regulations of the FDA, and federal, state and local environmental and
occupational safety and health requirements, and the United States Export
Administration Act of 1979 as amended, the Trading With the Enemy Act, and the
regulations of the U.S. Departments of Commerce, Defense, State, Energy and
Treasury pursuant thereto.), in each case to the extent the same are applicable
to the performance by the parties of their respective obligations under this
Agreement.

 

1.4.          “CMC” means chemistry manufacturing and control information
required by the FDA for filing of an IND or NDA.

 

1.5.          “Confidential Information” means all information and materials,
whether in tangible, electronic, oral or visual form, (a) provided by either
party and/or its Affiliates hereunder to the other party, (b) generated by
Contractor in the performance of any Project (including but not limited to any
information about manufacturing, testing/analysis methods or processes, Products
or products (whether investigational or not), Synergy Materials, samples,
specimens, and other materials or compounds, sub-samples, and retention samples;
analyses and the results of such analyses, information on research and
development compounds, technical know-how; formulas; studies; regulatory
submissions and records; research data and information; financial information;
sales and marketing information (including, without limitation, service
proposals, price quotations and customer lists); inventions; patent applications
and other trade secrets, (c) information relating to potential new transactions
and business between the parties; and (d) all information developed or prepared
by either party pursuant to the terms and conditions of this Agreement.

 

1

--------------------------------------------------------------------------------


 

1.6.          “Contractor Intellectual Property” means all Intellectual Property
owned by or licensed to (other than by Synergy) Contractor as of the Effective
Date, including methods and processes developed and owned by Contractor as of
the Effective Date.  Contractor Intellectual Property constitutes Contractor
Confidential Information.

 

1.7.          “Debarment Act” means the Generic Drug Enforcement Act of 1992, as
amended, 21 U.S.C. §§ 306.

 

1.8.          “FDA” means the United States Food and Drug Administration (or its
successor agency) and/or the corresponding governmental or other authority in
another country, as applicable, such as the European Agency for the Evaluation
of Medicinal Products (or “EMEA”) in Europe.

 

1.9.          “FDA Act” means the United States Federal Food, Drug and Cosmetic
Act (21 U.S.C. 301, et. seq.), and the regulations promulgated thereunder, as
amended from time to time, and any successor statute(s).

 

1.10.        “cGMP” means current Good Manufacturing Practices as promulgated
under each of the following as in effect upon the Effective Date and as amended
or revised thereafter: (a) the FDA Act, including 21 CFR (parts 11, 210 and 211)
and other FDA regulations, policies and guidelines in effect from time to time
governing the manufacture, testing and quality control of investigational drugs;
and (b) all International Conference on Harmonisation (ICH) guidance documents
as appropriate, including ICH guidance Q7a, “ICH Good Manufacturing Practice
Guidance for Active Pharmaceutical Ingredients,” as applied to investigational
drugs (Section 19) specifically for manufacturing activities of API.

 

1.11.        “IND” means an Investigational New Drug Application filed with the
FDA to begin clinical studies of a new drug in humans (pursuant to 21 CFR 312,
et. seq., as amended),

 

1.12.        “Intellectual Property” means all intellectual property, including
(without limitation) patents, supplementary protection certificates, petty
patents, utility models, trademarks, database rights, rights in designs,
copyrights and topography rights (whether or not any of these rights are
registered, and including applications and the right to apply for registration
of any such rights) and all inventions, know-how, trade secrets, techniques and
confidential information and other proprietary knowledge and information, and
all rights and forms of protection of a similar nature or having equivalent or
similar effect to any of these which may subsist anywhere in the world, in each
case for their full term, and together with any renewals or extensions.

 

1.13.        “Manufacture and Release Requirements” means those methodologies,
analytical tests, process parameters and cGMP requirements necessary to
manufacture and release Product to Synergy in conformity with the Specifications
and as set forth in the Work Order.

 

1.14.        “Product” means the product resulting from the Services to be
rendered by Contractor hereunder, as defined in the Work Order, including the
product of such Services that does not meet the Specifications but is delivered
to Synergy.

 

1.15.        “Project” means the separate, defined project described in a Work
Order.

 

1.16.        “Services” means those formulation development, intermediary and
product manufacture, consulting, chemical synthesis, chemical process research,
analytical methods development, medicinal chemical synthesis, computational
chemistry services, validation or release testing and other related services, in
each case that are to be provided by Contractor as set forth in a Work Order.

 

1.17.        “Specifications” means the composition, quality, purity, identity
and strength of a Product and any chemistry, manufacturing and controls
requirements for the manufacture of Product as set forth in the applicable Work
Order or as agreed by the parties in writing pursuant to a Work Order.

 

1.18.        “Synergy Intellectual Property” means all Intellectual Property
owned by or licensed to Synergy, and all Intellectual Property that relates to
methods, procedures and processes for the synthesis and production of Products
(including without limitation all hybrid solution solid-phase processes
developed and/or performed by Contractor), and all Intellectual Property
relating to Synergy Materials.  Synergy Intellectual Property constitutes
Synergy Confidential Information, and does not include Contractor Intellectual
Property.

 

2

--------------------------------------------------------------------------------


 

1.19.        “Synergy Materials” means all materials, including the API,
provided by or on behalf of Synergy to Contractor under a Work Order.

 

1.20.        “Work Order” means a written statement of work signed by both
parties that specifies the Services to be provided by Contractor for Synergy,
including, as may be applicable, a description of the Product, Specifications,
quantity of Product, Manufacture and Release Requirements, estimated duration of
the Project(s), milestones and all other matters as the parties may agree.

 

1.21.        “Work Product” means all results of Services, including but not
limited to the Product, Specifications, and compounds, data, information,
documentation (including, but not limited to, lab notebooks as applicable),
reports and any other deliverables listed in the Work Order and/or developed by
Contractor in its performance of a Work Order.

 

2.     Scope of Services.

 

2.1.          Work Order.  Services provided by Contractor shall be subject to
the terms and conditions of this Agreement and each Work Order.  Each Work Order
shall a part of this Agreement.  If Synergy wishes to amend any Work Order, the
parties shall negotiate a change in good faith and, upon their agreement, shall
execute a written change order amending such Work Order (“Change Order”).  The
Change Order constitutes an amendment to the applicable Work Order and the
services set forth therein shall be deemed to be Services part of such Work
Order.

 

2.2.          Subcontracting.  Contractor may not subcontract the performance of
any Services without Synergy’s prior written consent.  Any permitted
subcontractor shall be under a written obligation to comply with terms of this
Agreement governing Contractor’s performance of Services and protection of
Synergy’s Confidential Information, and Contractor shall remain liable to
Synergy for the performance of any such subcontractor.

 

2.3.          Contractor Employees and Agents.  Contractor shall be solely
responsible for any and all salaries, fees, state and federal taxes,
withholding, FICA, worker’s compensation or other payments due with respect to
the compensation paid to Contractor by Synergy or by Contractor to any employee
or agent of Contractor.  Contractor’s employees and other agents shall have no
right to receive from Synergy any employee benefits (including by not limited to
health and accident insurance, sick leave or vacation) that Synergy provides to
its own employees, and shall indemnify and hold harmless any claims brought
against Synergy demanding the same.

 

2.4.          Standards.  Contractor will perform Services in accordance with
the terms of this Agreement and the relevant Work Order, with Applicable Laws,
and with its standard operating procedures (and shall, upon request, deliver
copies of all Contractor’s standard operating procedures relevant to the
Services).

 

2.5.          Supply of Synergy Materials.  To the extent required by a Work
Order, Synergy shall provide Contractor with sufficient amounts of any Synergy
Materials (either directly or indirectly, and including API).  Synergy shall
provide Contractor with data regarding the stability, proper storage and safety
and other characteristics and requirements of such Synergy Materials. 
Contractor shall use Synergy Materials solely for rendering the Services under
the applicable Work Order, and shall not transfer any Synergy Materials to a
third party (except as may be permitted under Section 2.2).  Any Synergy
Materials remaining upon completion of the Services under a Work Order shall be,
at Synergy’s direction, either returned to Synergy or destroyed.  If Synergy
does not notify Contractor within sixty (60) days after completion of a Project
of its intention hereunder, then Contract shall return the Synergy Materials to
Synergy at Synergy’s expense.

 

2.6.          Project Manager.  Contractor will assign a project manager (the
“Project Manager”) and other members of the core Project team (including, as
relevant, a project director) (the “Core Team”) for the duration of each
Project.  Contractor shall provide thirty (30) days prior written notice to
Synergy, whenever practicable, of any changes to the Core Team, except as
specified below.  During any Project, Contractor will employ its commercially
reasonable efforts to promote members of the Core Team within the Project. 
Contractor will provide Project-specific training to replacement Core Team
members at its own expense.  The Project Manager, or such other Core Team Member
agreed by the parties, shall be the primary contact for Synergy and shall timely
address all issues and concerns raised by Synergy, as well as provide to Synergy
all information requested by Synergy concerning this Agreement or the Services.

 

3

--------------------------------------------------------------------------------


 

2.7.          Preferred Vendor.  For so long as Contractor complies with the
terms of this Agreement and for so long as its price for Product is competitive,
Synergy shall appoint Contractor as Synergy’s preferred and primary supplier of
the Product, meaning that Synergy will provide Contractor the first opportunity
(taking into account factors regarding Contractor’s quality, timing and
capacity) to supply up to at least seventy five percent (75%) of Synergy’s
commercial supply of Products.

 

2.8.          Exclusivity.  Contractor shall not, directly or indirectly,
develop, manufacture and/or supply any GC-C agonist peptide for or to any third
party, where “GC-C agonist peptide” means a peptide that (i) binds and activates
a GC-C receptor and (ii) activates the receptor-mediated downstream signalling
(including without limitation uroguanylin and structurally similar peptides, and
E. coli ST peptides and structurally similar peptides.

 

2.9.          Fees.  All fees payable by Synergy shall be made in accordance
with the Work Order in U.S. dollars.  All undisputed payments are due within
thirty (30) days from the date of Contractor’s invoice.

 

3.     Products and Services.

 

3.1.          Supply.  Contractor shall manufacture, store and deliver Products
in accordance with cGMP, the Specifications and all Applicable Laws.

 

3.2.          Purchase Orders.  When Synergy wishes to purchase the Product, it
shall submit a purchase order to Contractor identifying the amount of Product
requested, the purchase price, the address for delivery, and the delivery date. 
If any Product is ordered to be stored for thirty (30) days after Contractor’s
quality control release, then Synergy may either (a) request Contractor to bill
and hold at $25/day for insurance and storage or (b) acquire its own insurance
and pay $10/day for storage.

 

3.3.          Shipping.  All Product shipped hereunder shall comply in all
material respects with the applicable Manufacture and Release Requirements and
shall be accompanied by (i) a certificate of analysis; (ii) a cGMP certificate
of conformance; and (iii) BSE/TSE certification indicating that no BSE/TSE risk
exists from materials-used in production of the batch or came into contact with
the batch; each in a form to be agreed upon by the parties.  Contractor shall
deliver and transfer the Product to such locations and in such manner as
directed by Synergy.  All Product generated hereunder shall be packaged and
shipped to Synergy’s designated destination and in accordance with Synergy’s
written instructions and in compliance with all applicable shipping
regulations.  Delivery shall be FCA Synergy’s facility (Incoterms 2000).

 

3.4.          Pre-Shipment Samples.  Contractor shall deliver to Synergy a
preshipment sample from each batch of Product prior to full delivery and prior
to issuance of the relevant certificate of analysis.  Synergy shall test key
attributes of the preshipment sample, either itself or through an independent
analytical lab, and will inform Contractor whether or not such testing confirms
that the sample conforms to the Specifications.  If Synergy confirms that the
sample conforms to the Specifications, then Contractor will ship the full
delivery to Synergy.  This process does not relieve Contractor of its
obligations to deliver Product that meets the Specifications and that conforms
to the relevant certificate of analysis and does not limit Synergy’s right to
reject product as provided in Section 3.6.

 

3.5.          Evaluation.  Synergy shall have three (3) months from the date of
its receipt of Product to evaluate the Product (using reasonable analytics) and
determine whether or not the Product meets the Specifications.  If Synergy fails
to notify Contractor of its rejection within such three (3) month period,
Synergy shall be deemed to have accepted such Product.

 

3.6.          Rejection of Product.  If Synergy rejects any of the Product
pursuant to Section 3.5, Synergy shall (i)  provide to Contractor written notice
of rejection that includes the basis for such rejection and (ii) provide
Contractor with the opportunity to conduct its own tests to confirm such basis
of rejection, which shall be conducted promptly.  Synergy shall return all
remaining unused Product to Contractor; provided that Synergy may retain a
sample of such reject Product that is being used for laboratory testing and to
confirm its rights hereunder.  Contractor shall replace such rejected Product
with conforming Product as soon as commercially reasonable, but in no event
after a period longer than the original lead time required for shipment of
Product as set forth in the applicable Work Order for such Product.

 

3.7.          Recalls.  Contractor shall maintain such traceability records as
are sufficient and as may be necessary to permit a recall or field correction of
any Product.  In the event (a) any applicable regulatory authority should issue

 

4

--------------------------------------------------------------------------------


 

a request, directive or order that a Product be recalled, or (b) a court of
competent jurisdiction orders such a recall, or (c) Synergy determines that any
Product presents a risk of injury or gross deception or is otherwise defective
and that recall of such Product is appropriate (“Recall”), it shall notify
Contractor and Contractor shall cooperate with Synergy in implementing any
Recall.  Synergy shall have sole responsibility for determining all corrective
action to be taken and for carrying out a Recall.  Synergy shall be responsible
for the cost of any Recall (including any direct out-of-pocket expenses incurred
by Contractor incurred in implementing Synergy’s instructions) except to the
extent such Recall is attributable to any negligence on the part of Contractor
or any breach by Contractor of its obligations under this Agreement, in which
case Contractor will be responsible for the cost of the Recall and shall
reimburse Synergy for its related expenses.

 

3.8.          Product Support.

 

3.8.1.       Contractor shall ensure that Projects intended to support INDs or
NDAs shall comply with all appropriate regulatory requirements applicable to
such applications; provided that, Synergy or its Affiliate, as applicable, is
the Sponsor (as such term is defined in 21 CFR Part 312.3) of any such IND or
NDA, and Synergy shall remain responsible for all legal requirements applicable
to Synergy of INDs or NDAs except to the extent that such obligations are
transferred to Contractor herein.  Contractor shall provide to Synergy directly
all information as Synergy may reasonably require for purposes of applying for
and maintaining application for regulatory approval of the Product, including,
without limitation, providing Synergy with all reports, authorizations,
certificates, methodologies, and other documentation in the possession or under
the control of Contractor relating to the synthesis or manufacture of the
Product (or any component thereof).  Such information shall be deemed the
Confidential Information of Contractor, and Contractor hereby allows Synergy to
provide such information to a regulatory authority as necessary to support any
application for authorization to conduct clinical trials or regulatory approval
of a Product or in response to the requests or requirements of such regulatory
authority. Contractor will provide to Synergy a copy of any correspondence with
any regulatory authority related to the Project, a Product or the Services
within a reasonable time, not to exceed three (3) days from receipt or
transmission of such correspondence.

 

3.8.2.       As between the parties, Synergy shall be solely responsible for all
contacts and communications with any regulatory authority regarding Products. 
Unless required by applicable law, Contractor shall have no contact or
communication with any regulatory authority regarding the provision of the
Services hereunder without the prior written consent of Synergy, which shall not
be unreasonably withheld.  Synergy shall have all decision-making authority in
every case on whether and how to supplement, amend or otherwise alter the NDAs
and any other issues in connection with the NDAs (including, but not limited to,
decisions to recall the Products) and on whether and how to communicate with the
FDA in connection therewith.

 

3.8.3.       Contractor shall: (a) promptly notify Synergy in writing of any FDA
or other governmental inspection or inquiry concerning any Project or Work
Order, including, but not limited to, inspections of investigational sites or
laboratories (“Regulatory Audit”); (b) promptly forward to Synergy copies of
correspondence from any regulatory or governmental agency relating to such
Regulatory Audit, including, but not limited to, FDA Form 483 notices and FDA
refusal to file, rejection or warning letters; and (c) obtain the written
consent of Synergy, which will not unreasonably be withheld, before referring to
Synergy or any of its affiliates in any Regulatory Audit correspondence. 
Contractor shall allow a Synergy representative present during a Regulatory
Audit inspection.

 

3.8.4.       Should any Regulatory Audit or other inspection or audit by a
regulatory authority require any process changes, Contractor shall notify
Synergy immediately and the parties shall discuss the means for implementing
such changes.  For the avoidance of doubt, Contractor may not implement any such
change to a Product-related Process without Synergy’s prior, written consent
(including pursuant to a Change Order).

 

3.8.5.       Contractor shall not, during a Regulatory Audit, disclose
information or materials that are not legally required to be disclosed to such
agency without the prior consent of Synergy, which shall not unreasonably be
withheld.  For example, such information and materials that a party
conventionally would not be required to disclose include, but are not limited
to, (a) financial and pricing data (including, but not limited to, the budget
and payment sections of a Work Order), (b) sales data (other than shipment
data), and (c) personnel data (other than data as to qualification of technical
and professional persons performing functions subject to regulatory
requirements).

 

5

--------------------------------------------------------------------------------


 

3.8.6.       All information disclosed, revealed to or ascertained by Synergy or
Contractor, as the case may be, in connection with any Regulatory Audit or in
connection with any correspondence between Contractor and any regulatory
authorities (including the redacted portions of any FDA Form 483 notices) shall
be deemed Confidential Information for purposes of this Agreement.

 

3.9.          Audits; Progress Review; Records.  Contractor shall provide
Synergy such periodic and final written reports (either in electronic or paper
format), as outlined in the Work Order or as reasonably requested by Synergy
from time to time.  Synergy may visit and inspect Contractor’s facilities and
review and audit Contractor’s records during normal business hours and upon
reasonable notice (a) to confirm Contractor’s performance of this Agreement in
accordance with its terms, and/or (b) in the event circumstances arise that may
adversely affect the quality of Product.  If the event of subsection (b),
Contractor shall immediately notify Synergy of such circumstances and shall
allow Synergy prompt access to relevant Contractor areas and records. 
Contractor shall record and maintain all records and data relating to the
manufacture, processing, testing, packaging, storage and transportation of
Products, including all batch manufacturing records, and Synergy may (either
itself or through an agent) during normal business hours and upon reasonable
prior notice, audit and inspect such records and observe the manufacture,
processing, testing, packaging, storage and transportation of materials related
to or used in the manufacture of Products.  Contractor shall retain experimental
records and laboratory notebooks relating to each Project, and shall maintain
suitable CMC support documentation to allow Synergy or its Affiliates to file an
IND, IND amendment, NDA or ANDA with the FDA.  All such documentation and Work
Product in Contractor’s possession (not otherwise returned to Synergy) shall be
archived in a secure area reasonably protected from fire, theft or destruction
by Contractor for a period of ten (10) years following expiration or termination
of this Agreement.  Synergy may elect to have the materials retained in
Contractor’s archives for an additional period of time for a reasonable storage
fee.

 

4.     Confidential Information.

 

4.1.          Nondisclosure and Limited Use.  Each party shall (a) hold the
Confidential Information of the other party in strict confidence and take
reasonable precautions to protect such Confidential Information (including,
without limitation, all precautions the receiving party normally employs with
respect to its own confidential information), (b) not divulge any such
Confidential Information to any third party (other than those parties
specifically permitted to receive such Confidential Information pursuant to the
terms of this Agreement), (c) not make any use whatsoever at any time of such
Confidential Information except to carry out its obligations under this
Agreement and the Projects and Work Orders hereunder and to exploit the rights
granted to such party hereunder, (d) not derive any commercial benefit (whether
direct or indirect) from such Confidential Information (other than pursuant to
Services rendered under this Agreement), and (e) not copy (except as may be
necessary to accomplish the purposes of this Agreement) or reverse engineer any
such Confidential Information.

 

4.2.          Exclusions.  Without granting any right or license, a party’s
obligations under Section 4.1 shall not apply to Confidential Information of a
disclosing party that: (a) was in the receiving party’s possession prior to
receipt from the disclosing party; (b) was in the public domain at the time of
receipt from the disclosing party; (c) becomes part of the public domain without
wrongful act by the receiving party; or (d) the receiving party can demonstrate
by written or electronic evidence kept in the ordinary course is lawfully
received by the receiving party from a third party, where the third party is
wholly independent of the receiving party and has no obligation of
confidentiality to disclosing party with respect to such information disclosed. 
Notwithstanding the foregoing, (i) Confidential Information shall not fall
within an exception set forth in this Section merely because such Information is
embraced by more general information in the public domain or in the possession
of the receiving party, and (ii) the fact that any Work Product may fall within
one or more of the exceptions set forth in this Section shall not relieve
Contractor or Synergy of its obligations under Section 4.1.

 

4.3.          Permitted Disclosures.  If a party is required to disclose
Confidential Information of the other party pursuant to an order of a court or
administrative agency or other governmental body with valid jurisdiction, the
receiving party may disclose Confidential Information only after providing the
disclosing party with reasonable advance notice thereof to enable the disclosing
party to seek a protective order or otherwise prevent such disclosure, but
nothing herein shall require a party to take or refrain from taking any action
in violation of any such legal process.  Each party shall limit the disclosure
of the other party’s Confidential Information to its directors, employees and
agents, in each case with a legitimate “need to know” and who are bound in
writing to observe the obligations of nondisclosure and non-use under this
Agreement.  Information exchanged by and between the parties

 

6

--------------------------------------------------------------------------------


 

and any such directors, employees and/or agents shall be deemed the Confidential
Information of the party on whose behalf such information was disclosed, and
shall be governed by the provisions of this Section 4.

 

4.4.          Return of Information.  Each party shall, upon the request of the
other party, return to the other party all of the other party’s Confidential
Information in the receiving party’s possession or control (including any copies
or extracts thereof) or destroy such records and certify the destruction
thereof, except for any copy legally required to be retained for archive
purposes.

 

4.5.          Injunctive Relief.  Each party acknowledges and agrees that due to
the unique nature of the disclosing party’s Confidential Information, there can
be no adequate remedy at law for any breach of its obligations hereunder, that
any such breach may allow the receiving party or third parties to unfairly
compete with the disclosing party, and therefore, that upon any such breach or
any threat thereof, the disclosing party shall be entitled to appropriate
equitable relief in addition to whatever remedies it might have at law.  The
receiving party shall notify the disclosing party in writing immediately upon
the occurrence of any such unauthorized release or other breach of which it
becomes aware.

 

4.6.          Survival.  The obligations of each party with respect to the other
party’s Confidential Information shall continue in effect for ten (10) years
after the expiration or termination of this Agreement.

 

5.     Intellectual Property Rights

 

5.1.          Synergy IP.  As between the parties, all Synergy Intellectual
Property is and shall remain the exclusive property of Synergy.  Synergy hereby
grants to Contractor, on a Project by Project basis and solely for the duration
of such Project, a limited, non-exclusive license (with no right to sublicense)
to use such Synergy Intellectual Property actually disclosed (or transferred, as
applicable) to Contractor solely for the purpose of, and only to the extent
strictly necessary for, Contractor’s performance of the applicable Services. 
Contractor hereby irrevocably, expressly and automatically assigns, in
perpetuity, all right, title and interest in and to Work Product and Synergy
Intellectual Property to Synergy.  If Contractor has any rights to Work Product
and/or Synergy Intellectual Property that cannot (as a matter of law) be
assigned to Synergy in accordance with the foregoing, Contractor unconditionally
and irrevocably:  (i) waives the enforcement of such rights against Synergy or
its assignees and licensees; and (ii) grants to Synergy an exclusive,
irrevocable, perpetual, worldwide, royalty-free license (a) to reproduce, create
derivative works of, distribute, publicly perform, publicly display, digitally
perform, and otherwise use and exploit such Work Product and/or Synergy
Intellectual Property, (b) to use, make, have made, sell, offer to sell, import,
and otherwise exploit any product or service based on, embodying, incorporating,
or derived from Work Product and/or Synergy Intellectual Property, and (c) to
exercise any and all other present or future rights not yet known in Work
Product and/or Synergy Intellectual Property.  Contractor agrees to render all
reasonably required assistance to Synergy to protect Synergy’s rights under this
Section.  If Synergy is unable to secure Contractor’s signature on any documents
deemed necessary by Synergy to carry out the purposes of this Section,
Contractor hereby irrevocably designates and appoints Synergy or its
designee(s) as Contractor’s agent and attorney, which appointment is coupled
with an interest, to act for and in Contractor’s behalf to execute, verify and
file any such documents.

 

5.2.          Contractor IP.  As between the parties, all Contractor
Intellectual Property is and shall remain the exclusive property of Contractor. 
Contractor hereby grants to Synergy, on a Project by Project basis, a fully
paid-up, royalty free, irrevocable, worldwide, non-exclusive license to use such
Contractor Intellectual Property solely for the purpose of, and only to the
extent strictly necessary for, Synergy’s full use and enjoyment (including the
commercialization of Products) of Work Product.

 

5.3.          Reservation of Rights.  Except as otherwise expressly agreed to by
the parties in this Agreement or any Work Order, nothing contained herein, nor
the delivery of any Confidential Information of one party to the other, shall be
deemed to grant any right or license under any patent or patent applications or
to any intellectual property of the first party to the other.  Each party
reserves all rights not expressly granted herein, and no right or license is
granted hereunder, express or implied or by way of estoppel, to any intellectual
property rights or materials other than as expressly set forth herein.

 

6.     Representations, Warranties and Covenants.

 

6.1.          Contractor Representations, Warranties and Covenants.  Contractor
hereby represents, warrants and covenants to Synergy that:

 

7

--------------------------------------------------------------------------------


 

6.1.1.       Contractor has and shall engage competent employees and consultants
with the proper skill, training and background to support its obligation to
render the Services hereunder, and shall provide the facilities, supplies and
staff necessary to complete each Project as specified in the Work Order for such
Project, and in accordance with the other terms of this Agreement.

 

6.1.2.       Each Project shall be performed in all material respects in
accordance with the terms of this Agreement and the applicable Work Order and
all Product will conform in all respects to the Specifications and Manufacture
and Release Requirements set forth in the applicable Work Order at the time of
delivery to Synergy’s carrier if Synergy arranges for shipment, or time of
delivery to Synergy if Contractor arranges shipment.

 

6.1.3.       Contractor is under no contractual or other obligation or
restriction that is inconsistent with performance of its obligations under this
Agreement, and Contractor will not enter into any agreement, either written or
oral, in conflict with its obligations hereunder.  Contractor shall provide the
Services in a manner that the provision thereof will not conflict with its
responsibilities under any other agreement, arrangement or understanding,
including any employment relationship.

 

6.1.4.       Contractor’s performance of Services shall not infringe, violate or
misappropriate any third party intellectual property rights except to the extent
such performance is based upon Synergy’s written instructions or use of Synergy
Materials.

 

6.1.5.       Contractor has not been debarred, and has not been convicted of a
crime which could lead to debarment, under the Debarment Act.  In the event that
Contractor or any of its officers, directors, or employees becomes debarred or
receives notice of action or threat of action with respect to its debarment,
Contractor shall notify Synergy immediately in writing.

 

6.1.6.       Contractor has not utilized and shall not utilize the services of
any individual or entity in the performance of Services who has been debarred or
who has been convicted of a crime which could lead to debarment under the
Debarment Act.  In the event that Contractor receives notice of the debarment or
threatened debarment of any such individual or entity, Contractor shall notify
Synergy immediately.

 

6.2.          Mutual Representation and Warranties.  Each of Synergy and
Contractor hereby represents, warrants and covenants to the other that:

 

6.2.1.       Such party is, and at all times during the term of the Agreement
shall remain, a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

 

6.2.2.       The execution and delivery of this Agreement has been duly
authorized by all requisite corporate action.

 

6.2.3.       This Agreement is, and shall remain, a valid and binding obligation
of such party, enforceable pursuant to its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors.

 

6.3.          Disclaimer.  Contractor makes no warrantees direct or implied
about the suitability of the Products for any use by Synergy.

 

7.     Indemnification.

 

7.1.          By Synergy. Synergy, at its own expense, shall: (i) defend, or at
its option settle, any claim, suit or proceeding brought by a third party
against Contractor and its officers, directors, employees and agents to the
extent arising out of: (a) Contractor’s use of Synergy Materials to the extent
such use is in accordance with this Agreement; (b) Synergy’s commercialization
of a Product; or (c) Synergy’s breach of any representations, warranties or
covenants set forth in Section 6.2; and (ii) pay any judgment entered or
settlement against Contractor thereon; except in each case to the extent such
third party claim is caused by Contractor’s or its employee’s or agent’s breach
of this Agreement, negligence or willful misconduct.

 

7.2.          By Contractor. Contractor, at its own expense, shall: (i) defend,
or at its option settle, any claim, suit or proceeding brought by a third party
against Synergy and its officers, directors, employees and agents to the

 

8

--------------------------------------------------------------------------------


 

extent arising out of (a) Contractor’s use of Synergy Materials other than as
expressly permitted by this Agreement; or (B) Contractor’s breach of any
representations, warranties or covenants set forth in Section 6; and (ii) pay
any judgment entered or settlement against Synergy thereon; except in each case
to the extent such third party claim is caused by Synergy’s or its employee’s or
agent’s breach of this Agreement, negligence or willful misconduct.

 

7.3.          Process.  The party indemnifying the other party under this
Section 7 shall have no obligation to indemnify the relevant claim unless the
indemnified party: (a) gives it prompt written notice of the claim; (b) gives it
the right to control and direct the investigation, preparation, defense and
settlement of the claim; and (c) fully cooperates with it, at the indemnifying
party’s expense, in such defense and settlement.  The indemnified party may, at
its cost, to employ counsel of its choice to participate in the defense of such
claim.

 

8.     Insurance.

 

Contractor shall, during the term of this Agreement and for five (5) years
thereafter, maintain comprehensive general liability insurance, with
endorsements for contractual liability and product liability with coverage
limits of not less than Two Million Dollars ($2,000,000).  The minimum level of
insurance set forth herein shall not be construed to create a limit on
Contractor’s liabilities hereunder.  Prior to the Effective Date (and each
anniversary thereof thereafter), Contractor shall furnish to Synergy a
certificate of insurance evidencing such coverage as of the Effective Date (and
each anniversary thereof) and upon request by Synergy at any time hereafter. 
Each such certificate of insurance shall include a provision whereby sixty (60)
days’ written notice must be received by Synergy prior to coverage modification
or cancellation by either Contractor or the insurer.

 

9.             Term and Termination.

 

9.1.            Term. Unless terminated by either party as expressly permitted
herein, this Agreement shall be in effect from the Effective Date and for a
period of five (5) years, and shall thereafter automatically renew for
additional one (1) year terms unless either party notifies the other party of
its intent not to renew no later than ninety (90) days prior to expiration of
the then-current term, in which case this Agreement shall expire upon expiration
of the then-current term.

 

9.2.            Termination.

 

9.2.1.       Each party may terminate this Agreement or any Work Order if the
other party materially breaches this Agreement or such Work Order, respectively,
and if such breach remains uncured for thirty (30) days from receipt of notice
from the other party describing such breach, or in the case of a breach that
cannot reasonably by cured within such time period.

 

9.2.2.       Synergy may terminate any Project or Work Order (or a portion
thereof) at any time prior to completion by giving written notice to Contractor.
Synergy may, on termination of all Projects and Work Orders, terminate this
Agreement. Contractor shall promptly comply with the terms of such notice(s) to
terminate work on the Project(s) or Work Order(s) (as applicable) and use its
best efforts to limit any further cost to Synergy.  Synergy shall pay Contractor
all fees due in respect of Services property performed as of the date of
termination.

 

9.3.            Effect of Termination or Expiration.  Upon termination of this
Agreement and/or any Work Order by either party, Contractor shall promptly
deliver to Synergy all Work Product, reports, data, records and other
information and materials generated by Contractor for the Project(s) and Work
Orders and return all remaining Synergy Materials to Synergy, in each case as
applicable.  Termination or expiration of this Agreement for any reason shall
not relieve the parties of any obligation accruing prior to such termination. 
In no way limiting the generality of the foregoing, Sections 3.7, 3.8, 3.9, 4,
5, 6, 7, 8, 9.3 and 10 shall survive termination or expiration of this
Agreement.

 

10.           Miscellaneous.

 

10.1.        Independent Contractor.  Contractor shall at all times operate as
independent contractor of Synergy, and the relationship between Synergy and
Contractor shall not constitute a partnership, joint venture or agency.  Neither
Synergy nor Contractor shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the other party to do so.

 

9

--------------------------------------------------------------------------------


 

10.2.        Limitation on Damages.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF OR IS AWARE OF THE LIKELIHOOD OF SUCH DAMAGES,
PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO CLAIMS ARISING UNDER SECTION 4
AND/OR SECTION 5, OR TO AMOUNTS OWING TO A THIRD PARTY PURSUANT TO A PARTY’S
INDEMNIFICATION OBLIGATIONS IN SECTION 7.

 

10.3.        Governing Law.  This Agreement shall be governed by the laws of the
State of New York, U.S.A. without regard to any conflict of law provisions or
principles.

 

10.4.        Publicity; Use of Names. Neither party may publish any articles or
make any presentations relating to the Services provided hereunder or referring
to data, information or materials generated as part of such Services, in whole
or in part, without the prior written consent of the other.  Neither party shall
use the name of the other party or the names of the employees of the other party
in any advertising or sales promotional material or in any publication without
prior written permission of such party.

 

10.5.        Assignment.  Neither party may assign any of its rights or
obligations under this Agreement without the prior written consent of the other,
which consent shall not be unreasonably withheld or delayed, provided that
Synergy may this Agreement in its entirety in connection with a merger,
consolidation or the sale of substantially all of the assets to which this
Agreement relates. Any permitted assignee shall assume all obligations of its
assignor under this Agreement.

 

10.6.        Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future state or federal laws
or rules and regulations promulgated thereunder effective during the term
hereof, such provision shall be fully severable, and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

 

10.7.        Cumulative Rights.  Except as herein expressly provided, the
rights, powers and remedies hereunder shall be in addition to, and not in
limitation of, all rights, powers and remedies provided at law or in equity, or
under any other agreement between the Parties, and all of such rights, powers
and remedies shall be cumulative, and may be exercised successively or
cumulatively.

 

10.8.        Notices.   Other than standard communications, any notice to be
given to a party under or in connection with this Agreement shall be in writing
and shall be delivered (a) personally, (b) by a nationally recognized overnight
courier or by certified mail, postage prepaid, return receipt requested, (c) via
facsimile, with receipt confirmed, or (d) if actually received, by U.S. mail,
addressed to such party at its address indicated below, or to such other address
as the addressee shall have last furnished in writing to the addressor and shall
be effective upon receipt by the addressee:

 

If to Contractor:

 

If to Synergy:

 

 

 

*

 

Synergy Pharmaceuticals Inc.

Phone: *

 

420 Lexington Avenue, Suite 1609

Fax: *

 

New York, NY 10170

 

 

Attention: Kunwar Shailubhai

 

 

Telephone: 212-297-0010

 

 

FAX: 212-297-0020

 

 

 

 

 

With a copy to:

 

 

 

 

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC

 

 

One Financial Center

 

 

Boston, MA 02111

 

 

Attention: John A. Dellapa

 

 

Telephone: (617) 348-1797

 

10

--------------------------------------------------------------------------------


 

 

 

Fax: (617) 522-2241

 

 

Email: jadellapa@mintz.com

 

10.9.        Waiver.  No waiver of any provision of this Agreement, whether by
conduct or otherwise, in any one or more instances shall be deemed to be or be
construed as a further or continuing waiver of any such provision in any other
instance, or of any other provision or condition of this Agreement.

 

10.10.      Entire Agreement; Modification.  This Agreement (including Work
Orders) supersedes all prior discussions and writings and constitutes the entire
agreement between the parties with respect to the subject matter hereof.  No
waiver or modification of this Agreement shall be binding upon either party
unless made in writing and signed by a duly authorized representative of such
party and no failure or delay in enforcing any right shall be deemed a waiver. 
In the event of any conflict between this Agreement and any Work Order, the
terms of this Agreement shall control.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute and deliver this Master Services Agreement effective as of the Effective
Date.

 

 

 Synergy:

SYNERGY PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Kunwar Shailubhai

 

 

 

Name:

Kunwar Shailubhai, Ph.D. & M.B.A.

 

 

 

 

Title:

Chief Scientific Officer

 

 

 

 

Contractor:

*

 

 

 

 

 

By: *

 

 

 

Name: *

 

 

 

Title:

Executive Vice President, Business Development

 

11

--------------------------------------------------------------------------------